t c memo united_states tax_court joann bramante petitioner v commissioner of internal revenue respondent docket no filed date blizabeth a maresca and jenna nicenko specially recognized for petitioner theresa g mcqueeney for respondent memorandum opinion powell special_trial_judge respondent determined a deficiency of dollar_figure in petitioner’s federal_income_tax after concessions by respondent ’ the issues are whether ' respondent concedes that petitioner is entitled to head_of_household filing_status and to an earned_income_credit as a result of respondent’s concession the deficiency amount in issue is dollar_figure to be reflected in a rule computation all rule references are to the tax_court rules_of_practice and procedure - - petitioner is entitled to claim dependency_exemption deductions for her two minor children under sec_151 and whether petitioner is entitled to claim a child_tax_credit under sec_24 petitioner resided in brooklyn new york at the time the petition was filed background the facts may be summarized as follows pursuant to a judgment of divorce the judgment entered by the supreme court of the state of new york county of kings petitioner and her former spouse leo diguilio mr diguilio were divorced on date the judgment awarded petitioner custody of their two minor daughters amanda and geena diguilio the children the judgment further ordered mr diguilio to pay biweekly child_support of dollar_figure the judgment made no reference to dependency_exemption deductions for the children since the divorce petitioner has provided over half of the support for the children for the taxable years to irrespective of the dependency_exemption deductions for the children petitioner did not have sufficient income to owe any federal_income_tax however mr diguilio was employed thus his accountant advised him to seek a waiver from petitioner of her claim to dependency unless otherwise indicated section references are to the internal_revenue_code in effect for the year in issue exemption deductions the accountant prepared a form_8332 release of claim to exemption for child of divorced or separated parents by typing in the children’s names form_8332 has two parts part i pertains to the current_year and states that petitioner agrees not to claim an exemption for the children for the tax_year part ii pertains to exemptions for future years and states that petitioner agrees not to claim an exemption for the children for the tax_year s to at mr diguilio’s behest petitioner signed both parts of the form_8332 and he dated it in his handwriting the form is complete except that it does not state petitioner’s social_security_number in the spaces provided petitioner returned to work full time in october of and resumed filing federal_income_tax returns for the taxable_year petitioner claimed dependency_exemption deductions for the children and a child_tax_credit she attached to her return a written_statement that she had not authorized the use of my children to be claimed as a dependant sic on someone’s tax_return petitioner apparently had not informed mr diguilio of her disavowal of the form_8332 he also claimed dependency_exemption deductions for the children for the taxable_year and attached the form_8332 to his return - - discussion dependency_exemptions sec_151 and sec_152 provide that a taxpayer is entitled to deduct an exemption for a minor dependent if the taxpayer provides over half of the support for the minor dependent in the case of a minor dependent whose parents are divorced or separated and together provide over half of the support for the minor dependent sec_152 provides that the parent having custody for a greater portion of the calendar_year custodial_parent generally shall be treated as providing over half of the support for the minor dependent a noncustodial_parent may be treated as providing over half of the support for the minor dependent if the requirements of sec_152 are satisfied sec_152 provides exception where custodial_parent releases claim to exemption for the year --a child received over half of his support during a calendar_year from the noncustodial_parent if-- a the custodial_parent signs a written declaration in such manner and form as the secretary may by regulations prescribe that such custodial_parent will not claim such child as a dependent for any taxable_year beginning in such calendar_year and b the noncustodial_parent attaches such written declaration to the noncustodial parent’s return for the taxable_year beginning during such calendar_year the regulations promulgated with respect to sec_152 e are temporary sec_1_152-4t a q a-3 temporary income_tax regs fed reg date provides a noncustodial_parent may claim the exemption for a dependent_child only if the noncustodial_parent attaches to his her income_tax return for the year of the exemption a written declaration from the custodial_parent stating that he she will not claim the child as a dependent for the taxable_year beginning in such calendar_year the written declaration may be made on a form to be provided by the service for this purpose pursuant to the authority granted by the regulations the commissioner promulgated form_8332 form_8332 instructs a taxpayer to furnish the names of the children for whom exemption claims were released the current and future years for which the claims were released the signature of the custodial_parent confirming his or her consent the social_security_number of the custodial_parent the date of the custodial parent’s signature and the name and social_security_number of the parent claiming the exemption see 114_tc_184 petitioner argues that form_8332 was not a valid release of her claim to the dependency_exemption deductions for essentially two reasons petitioner’s social_security_number was not temporary regulations are entitled to the same weight as final regulations see peterson marital trust v commission102_tc_790 affd 78_f3d_795 2d cir 98_tc_141 see also 751_f2d_123 2d cir revg on other grounds tcmemo_1984_145 -- - filled in on form_8332 and mr diguilio dated form_8332 in his own handwriting we note initially however that it is unclear whether petitioner argues that she did not execute form_8332 while she does not deny that she executed the form and admits that the signatures on the form looks like my signature she also testified that she would not have signed a form giving up the right to claim dependency_exemption deductions for her children from to and she could not recall signing the form on the other hand mr diguilio testified that she executed the form in spite of petitioner’s potential disclaimer of her execution of form_8332 we find that she executed the form to properly release a claim to a dependency_exemption deduction sec_152 clearly and unambiguously requires the custodial_parent to sign a written declaration with an express statement that the custodial_parent will not claim the dependency_exemption deduction neither the statute nor the regulations require that the release contain the custodial parent’s social_security_number furthermore there is no requirement that the instrument be dated by the person executing the document in white v commissioner tcmemo_1996_438 we held that the custodial parent’s letter attached to the noncustodial parent’s return was insufficient under sec_152 the custodial_parent did not include an explicit statement that she - agreed not to claim the exemption and did not state the years in which she would release the claim to the dependency_exemption deduction id while the custodial_parent also did not include her social_security_number that omission was not a determinative factor we emphasized the lack of the custodial parent’s explicit statement not to claim the dependency_exemption deduction id in this case form_8332 includes an explicit statement that petitioner would not claim dependency_exemption deductions for specific years petitioner further argues that form_8332 is not valid because it was not her intent to waive the dependency_exemption deductions from to mr diguilio testified that while the form contained the future dates from to he and petitioner intended for him to claim the dependency_exemption deductions until petitioner began working as to the taxable_year petitioner argues that the form was inoperative because she had begun working the pre-1985 version of the allocations of the dependency_exemption deduction was often subjective and presented difficult problems of proof and substantiation h rept part ii pincite in order to provide more certainty congress amended sec_152 to allow the custodial spouse the exemption unless that spouse waives his or her right to claim the exemption thus dependency disputes between parents will be --- - resolved without the involvement of the internal_revenue_service id pincite in this case petitioner executed the form_8332 the consequences of which she now attempts to avoid if we were to relieve her of those consequences under these circumstances we essentially would have to ignore the language of the statute the regulations and the legislative_history the result is to permit the whipsaw that congress sought to prevent for sec_152 to operate as intended by congress strict adherence to the literal requirements of sec_152 must be observed see miller v commissioner supra pincite cafarelli v commissioner t c memo we will not ignore the form_8332 here petitioner executed the form and she is bound by its terms with regard to the year before the court child_tax_credit sec_24 provides that a taxpayer may claim a credit for each qualifying_child a qualifying_child is defined inter alia as any individual if the taxpayer is allowed a deduction under sec_151 with respect to such individual for the taxable_year sec_24 a for the reasons stated above petitioner may not claim dependency_exemption deductions for the children under sec_151 and therefore she may not claim a child_tax_credit --- - to reflect the foregoing and respondent’s concessions decision will be entered under rule
